Citation Nr: 0304868	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-07 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for nicotine 
dependence.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to August 
1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO), which denied the veteran's application to reopen 
claims for service connection for a left knee disability and 
nicotine dependence.  

The Board observes that the veteran and his representative 
contend that he submitted a timely Notice of Disagreement 
(NOD) with a February 1999 rating decision denying service 
connection for disability of the left knee and nicotine 
dependence on the merits.  Thus, they argue that the issues 
before the Board are entitlement to service connection based 
on the merits of the claims, not whether or not new and 
material evidence has been submitted.  In support of their 
contention, on November 2, 2000, the veteran and his 
representative submitted a photocopy of a VA Form 21-4138, 
clearly meeting the criteria for an NOD, dated November 23, 
1999, and date-stamped received by AMVETS on November 23, 
1999.  The veteran and his representative assert that they 
submitted this NOD to the RO on November 23, 1999.

After a careful review of the veteran's claims file, the 
Board finds that the document in question was not submitted 
in a timely fashion.  As a result, the issues before the 
Board are properly identified as applications to reopen the 
claims.  The RO properly notified the veteran of the February 
1999 denials of service connection by correspondence dated in 
February 1999.  As noted above, date stamps on the VA Form 
21-4138 show that it was received by Amvets on November 23, 
1999, but the only date stamp from VA reflects that the RO 
received the alleged NOD on November 2, 2000, more than one 
year after the veteran had been notified of the February 1999 
decision.  Thus a timely NOD was not received.  38 C.F.R. 
§ 20.302(a).  There is no corroborative evidence in the 
claims file to support the allegation that the alleged NOD 
was submitted to the RO at any time prior to November 2, 
2000.  In this regard, the Board observes that the veteran's 
claims file does contain a November 23, 1999 AMVETS cover 
sheet indicating that a medical statement and a VA Form 21-
4138 were attached, but again, such was not date stamped as 
received by the RO until November 2,2000.  The matter of 
whether this correspondence is a timely NOD was adequately 
addressed in the Statement of the Case issued to the veteran 
and his representative in April 2002.  The Board further 
notes that, in any event, as the result of the instant 
decision, both claims at issue are reopened and require 
additional development.   

In light of the decision below, the Board is undertaking 
additional development on the reopened claims of service 
connection for a left knee disability and nicotine 
dependence, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
the veteran's response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An unappealed February 1999 rating decision denied 
service connection for a left knee disability and nicotine 
dependence. 

3.  Evidence added to the record since the February 1999 RO 
decision denying the veteran's claim for service connection 
for a left knee disability is relevant and, when viewed in 
conjunction with the evidence previously of record, is 
significant enough that it must be considered in order to 
fairly decide the merits of the claim.

4.  Evidence added to the record since the February 1999 RO 
decision denying the veteran's claim for service connection 
for nicotine dependence is relevant and, when viewed in 
conjunction with the evidence previously of record, is 
significant enough that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
February 1999 RO decision, and the veteran's claim of 
entitlement for service connection for a left knee disability 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2002).

2.  New and material evidence has been received since the 
February 1999 RO decision, and the veteran's claim of 
entitlement for service connection for nicotine dependence is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The RO advised the claimant of the VCAA, VA's enhanced duty 
to assist and notify, and the evidence necessary to 
substantiate his claims by its April 2002 Statement of the 
Case.  The veteran was kept apprised of what he must show to 
prevail in his claim, and he was generally informed as to 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In any event, the veteran's claims are 
reopened by this Board decision and, as noted in the 
introduction above, the Board is undertaking additional 
development to assist the veteran with the development of his 
claims.

Turning to the facts of the case, the veteran continues to 
assert that he has a left knee disability and nicotine 
dependence as a result of his active service. 

The February 1999 final rating decision denied service 
connection for the claimed conditions, and in the absence of 
a timely appeal on that claim (within one year of 
notification of the decision), this decision became final and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996) (overruled on other grounds).

As to the issue of service connection for nicotine dependence 
and chronic respiratory diseases secondary to nicotine 
dependence, the Board notes that applicable law generally 
recognized two means by which service connection could be 
established for claimed nicotine-related diseases and 
disorders.  If a claimant could establish by competent 
medical evidence that a disease or injury resulting in 
disability or death was a direct result of tobacco use during 
service, e.g., damage done to a veteran's lungs by in-service 
smoking (as opposed to pre- or post-service smoking) gave 
rise to a disease, then service connection could be 
established on a direct basis under 38 U.S.C.A. §§ 1110, 1131 
(West 1991).

However, the United States Congress passed legislation 
directly addressing veterans' claims seeking benefits for 
disability related to the use of tobacco.  First, the 
Veterans Benefits Act of 1998, enacted as Subtitle B of 
Public Law No. 105-178, § 8202, 112 Stat. 492, amended 38 
U.S.C.A. §§ 1110 and 1131, inserting language to prohibit the 
payment of VA compensation for disabilities attributable to a 
veteran's use of tobacco products in service.  That 
legislation was approved on June 9, 1998, and was made 
effective for all claims filed thereafter.  (The veteran's 
application to reopen his claim for service connection for 
nicotine dependence was received in January 2000.)  Then, in 
Public Law No. 105-206, § 9014, 112 Stat. 865, approved on 
July 22, 1998, the amendments made by section 8202 of the 
previous statute were rescinded.  In lieu of amending 38 
U.S.C.A. §§ 1110 and 1131, section 9014 created a new 38 
U.S.C.A. § 1103, which provides, in pertinent part, as 
follows:

Notwithstanding any other provision of 
law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.

Thus, new section 1103 bars an award of service connection 
for a disability arising long after service based upon a 
finding that such disability was caused by tobacco use during 
service.  It does not, however, preclude the establishment of 
service connection based upon a finding that a disease or 
injury (even if tobacco-related) became manifest or was 
aggravated during active service or became manifest to the 
requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. §§ 1112, 1116.  
See 38 U.S.C.A. § 1103(b).  That is, service connection may 
be granted on a secondary basis if competent medical evidence 
indicates that the claimed illness had its origin in tobacco 
use subsequent to service, but the veteran developed a 
nicotine dependence during service which led to the continued 
tobacco use after service.  In essence, the issue then 
becomes whether the illness may be considered secondary to 
service-incurred nicotine dependence pursuant to 38 C.F.R. § 
3.310.  See VA General Counsel Precedential Opinion 
(VAOPGCPREC) 19-97; see also 38 U.S.C.A. § 7104(c) (VA is 
statutorily bound to follow the precedential opinions of the 
VA General Counsel); Davis v. West, 13 Vet. App. 178, 183 
(1999). 

Since the February 1999 decision became final, VA has 
received a variety of additional post-service medical 
records, which include an October 1999 private medical report 
that contains a diagnosis of tobacco addiction (decreased 
since May 1998).  The additional medical evidence also 
includes a March 2001 statement from the veteran's private 
treating physician indicating that he had operated on the 
veteran's left knee in January 1981.  The physician recalled 
that at that time the veteran's left knee had severe 
degenerative changes in addition to a torn medial meniscus, 
which were unusual for his age.  He indicated that he had 
reviewed one of the veteran's service medical records showing 
that he had injured an unspecified knee in 1970.  The 
physician concluded that if in fact the veteran had injured 
his left knee in 1970, then it was more likely than not that 
the damage found during surgery in 1981 was a result of the 
1970 injury. 

In a broad sense, these records are new, in that they were 
not of record at the time of the February 1999 rating 
decision.  They are also new in a legal sense.  The medical 
evidence considered by the February 1999 final decision did 
not include medical records showing that the veteran had a 
current diagnosis of tobacco (nicotine) dependence, which is 
a necessary element in establishing entitlement to service 
connection.  Nor did the medical evidence considered by the 
February 1999 final decision include competent evidence 
linking the veteran's post-service left knee disability to an 
October 1970 in-service knee injury.  This additional 
competent evidence is so significant that they must be 
considered in order to fairly decide the merits of both 
claims, because they contribute to a more complete picture.  
Hodge, 155 F.3d at 1363.  Therefore, the medical records are 
new and material evidence within the meaning of 38 C.F.R. § 
3.156(a).  Accordingly, the Board is required to reopen the 
claims of service connection for a left knee disability and 
nicotine dependence. 

In this case, additional development is needed before the 
Board can proceed to adjudicate the veteran's claims on the 
merits.  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903 
(codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.





ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a left knee 
disability is reopened; the appeal is granted, to this extent 
only.

New and material evidence having been submitted, the 
veteran's claim for service connection for nicotine 
dependence is reopened; the appeal is granted, to this extent 
only.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

